Case 2:19-mj-06648-JAD Document 2 Filed 04/12/19 Page 1 of 1 PagelD: 5

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

MAGISTRATE’S COURTROOM MINUTES

UNITED STATES OF AMERICA
Vv.

FELIX SANTIAGO, IH

PROCEEDINGS: INITIAL APPEARANCE
COMPLAINT
ADVISED OF RIGHTS

( )} WAIVER OF COUNSEL
APPT, OF COUNSEL: “x’AFPD __ CJA

} WAIVER OF HRG.: _ PRELIM REMOVAL
( }CONSENT TO MAGISTRATE'S JURISDICTION
( ) PLEA ENTERED: __ GUILTY. NOT GUILTY

() PLEA AGREEMENT
( )RULE11 FORM
() FINANCIAL AFFIDAVIT EXECUTED

OTHER f te off a fff Be ee ha =n
00 the Cpro cl at

HEARING(S) SET FOR:

( ) PRELIMINARY/ REMOVAL HRG.
() DETENTION/ BAIL HRG.
(.)TRIAL: __COURT __JURY
() SENTENCING

() OTHER:

 

APPEARANCES:

AUSA_SHAWN BARNES
DEFT. COUNSEL K. ANTHONY THOMAS

PROBATION

 

INTERPRETER
Language: { )

 

Time Commenced: DS, a
Time Terminated: oC
CD No: ECR

MAGISTRATEJUDGE.___JOSEPH A. DICKSON

MAGISTRATE NO. 19-6648
DATE OF PROCEEDINGS:__ 4/12/19

DATEOF ARREST; 4fI2/9

( ) TEMPORARY COMMITMENT
CONSENT TO DETENTION WITH RIGHT TO MAKE A
BAIL APPLICATION AT A LATER TIME
( ) BAIL DENIED - DEFENDANT REMANDED TO CUSTODY
( } BAILSET:
( ) UNSECURED BOND
( ) SURETY BOND SECURED BY CASH / PROPERTY
( } TRAVELRESTRICTED
( ) REPORT TO PRETRIAL SERVICES
( ) DRUG TESTING AND/OR TREATMENT
( )MENTAL HEALTH TESTING AND/OR TREATMENT
( ) SURRENDER &/OR OBTAIN NO PASSPORT
( }SEEORDER SETTING CONDITIONS OF RELEASE FOR
ADDITIONAL CONDITIONS

 

 

DATE:
DATE:
DATE:
DATE:
DATE:

 

 

 

 

 

Jessica Batista
DEPUTY CLERK.

 
